Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  161579 & (22)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARCIE GLOWACKI,                                                                                     Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161579
                                                                    COA: 350691
                                                                    Oakland CC: 2017-856477-DO
  MARTIN GLOWACKI,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the July 1, 2020 order of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2020
         b0721
                                                                               Clerk